Exhibit 10.21

 

NEMAC – Decatur, GA

 

PURCHASE AND SALE AGREEMENT

 

by and between

 

HUB NORTHEAST MEDICAL ARTS CENTER LLC

 

as Seller,

 

and

 

SENIOR HOUSING PROPERTIES TRUST,

 

as Purchaser

 

--------------------------------------------------------------------------------

 

May 5, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

DEFINITIONS

1

1.1.

“Agreement”

1

1.2.

“Business Day”

1

1.3.

“Closing”

1

1.4.

“Closing Date”

1

1.5.

“Existing Survey”

1

1.6.

“Existing Title Policy”

2

1.7.

“Improvements”

2

1.8.

“Land”

2

1.9.

“Leases”

2

1.10.

“Loan”

2

1.11.

“Mortgage Loan Documents”

2

1.12.

“Other Property”

2

1.13.

“Permitted Exceptions”

2

1.14.

“Property”

3

1.15.

“Purchase Price”

3

1.16.

“Purchaser”

3

1.17.

“Rent Roll”

3

1.18.

“Seller”

3

1.19.

“Title Company”

3

1.20.

“Update”

3

 

 

 

SECTION 2.

PURCHASE AND SALE; CLOSING.

3

2.1.

Purchase and Sale.

3

2.2.

Closing.

3

2.3.

Purchase Price.

4

 

 

 

SECTION 3.

TITLE, DILIGENCE MATERIALS, ETC.

4

3.1.

Title.

4

3.2.

No Other Diligence.

5

 

 

 

SECTION 4.

CONDITIONS TO THE PURCHASER’S OBLIGATION TO CLOSE.

6

4.1.

Closing Documents.

6

4.2.

Loan Consent and Estoppel.

7

4.3.

Title Policy.

7

4.4.

Environmental Reliance Letters.

7

4.5.

Condition of Property.

7

4.6.

Other Conditions.

7

 

 

 

SECTION 5.

CONDITIONS TO SELLER’S OBLIGATION TO CLOSE.

7

5.1.

Purchase Price.

7

5.2.

Closing Documents.

8

5.3.

Loan Consent and Estoppel.

8

5.4.

Other Conditions.

8

 

 

 

SECTION 6.

REPRESENTATIONS AND WARRANTIES OF SELLER.

8

6.1.

Status and Authority of the Seller, Etc.

8

6.2.

Action of the Seller, Etc.

8

6.3.

No Violations of Agreements.

8

6.4.

Litigation.

9

 

i

--------------------------------------------------------------------------------


 

6.5.

Existing Leases, Etc.

9

6.6.

Agreements, Etc.

10

6.7.

Not a Foreign Person.

10

 

 

 

SECTION 7.

REPRESENTATIONS AND WARRANTIES OF PURCHASER.

11

7.1.

Status and Authority of the Purchaser.

12

7.2.

Action of the Purchaser.

12

7.3.

No Violations of Agreements.

12

7.4.

Litigation.

12

 

 

 

SECTION 8.

COVENANTS OF THE SELLER.

13

8.1.

Approval of Agreements.

13

8.2.

Operation of Property.

13

8.3.

Compliance with Laws, Etc.

13

8.4.

Compliance with Agreements.

13

8.5.

Notice of Material Changes or Untrue Representations.

13

8.6.

Insurance.

13

8.7.

Cooperation for Loan Assumption.

13

 

 

 

SECTION 9.

APPORTIONMENTS.

14

9.1.

Real Property Apportionments.

14

9.2.

Closing Costs.

16

 

 

 

SECTION 10.

DAMAGE TO OR CONDEMNATION OF PROPERTY.

17

10.1.

Casualty.

17

10.2.

Condemnation.

17

10.3.

Survival.

18

 

 

 

SECTION 11.

DEFAULT.

18

11.1.

Default by the Seller.

18

11.2.

Default by the Purchaser.

18

 

 

 

SECTION 12.

MISCELLANEOUS.

18

12.1.

Allocation of Liability.

18

12.2.

Brokers.

19

12.3.

Publicity.

19

12.4.

Notices.

19

12.5.

Waivers, Etc.

21

12.6.

Assignment; Successors and Assigns.

21

12.7.

Severability.

21

12.8.

Counterparts, Etc.

22

12.9.

Performance on Business Days.

22

12.10.

Attorneys’ Fees.

22

12.11.

Section and Other Headings.

22

12.12.

Time of Essence.

22

12.13.

Governing Law.

22

12.14.

Arbitration.

22

12.15.

Like Kind Exchange.

23

12.16.

Recording.

24

12.17.

Limitation of Liability of Seller.

24

 

ii

--------------------------------------------------------------------------------


 

12.18.

Non-liability of Trustees of Purchaser.

24

12.19.

Waiver and Further Assurances.

25

 

iii

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT is made as of May 5, 2008, by and between HUB
NORTHEAST MEDICAL ARTS CENTER LLC, a Delaware limited liability company (the
“Seller”), and SENIOR HOUSING PROPERTIES TRUST, a Maryland real estate
investment trust (the “Purchaser”).

 

WITNESSETH:

 

WHEREAS, the Seller is the owner of the Property (this and other capitalized
terms used and not otherwise defined herein shall have the meanings given such
terms in Section 1); and

 

WHEREAS, the Seller wishes to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, the Property, subject to and upon the terms and
conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, the Seller and the Purchaser hereby agree as
follows:

 

SECTION 1.         DEFINITIONS.


 

Capitalized terms used in this Agreement shall have the meanings set forth below
or in the section of this Agreement referred to below:

 


1.1.                  “AGREEMENT”  SHALL MEAN THIS PURCHASE AND SALE AGREEMENT,
TOGETHER WITH ANY EXHIBITS AND SCHEDULES ATTACHED HERETO, AS IT AND THEY MAY BE
AMENDED FROM TIME TO TIME AS HEREIN PROVIDED.


 


1.2.                  “BUSINESS DAY”  SHALL MEAN ANY DAY OTHER THAN A SATURDAY,
SUNDAY OR ANY OTHER DAY ON WHICH BANKING INSTITUTIONS IN THE COMMONWEALTH OF
MASSACHUSETTS ARE AUTHORIZED BY LAW OR EXECUTIVE ACTION TO CLOSE.


 


1.3.                  “CLOSING”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN
SECTION 2.2.


 


1.4.                  “CLOSING DATE”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN
SECTION 2.2.


 


1.5.                  “EXISTING SURVEY”  SHALL MEAN THE EXISTING ALTA SURVEY OF
THE PROPERTY.


 

--------------------------------------------------------------------------------


 


1.6.                  “EXISTING TITLE POLICY”  SHALL MEAN, THE EXISTING TITLE
INSURANCE POLICY FOR THE PROPERTY.


 


1.7.                  “IMPROVEMENTS”  SHALL MEAN, THE SELLER’S ENTIRE RIGHT,
TITLE AND INTEREST IN AND TO THE EXISTING OFFICE BUILDINGS, FIXTURES AND OTHER
STRUCTURES AND IMPROVEMENTS SITUATED ON, OR AFFIXED TO, THE LAND.


 


1.8.                  “LAND”  SHALL MEAN, THE SELLER’S ENTIRE RIGHT, TITLE AND
INTEREST IN AND TO (A) THE PARCEL(S) OF LAND DESCRIBED IN SCHEDULE A HERETO,
TOGETHER WITH (B) ALL EASEMENTS, RIGHTS OF WAY, PRIVILEGES, LICENSES AND
APPURTENANCES WHICH THE SELLER MAY OWN WITH RESPECT THERETO.


 


1.9.                  “LEASES”  SHALL MEAN THE LEASES IDENTIFIED IN THE RENT
ROLL AND ANY OTHER LEASES HEREAFTER ENTERED INTO IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT.


 


1.10.                “LOAN”  SHALL MEAN, A MORTGAGE LOAN IN THE ORIGINAL
PRINCIPAL AMOUNT OF $4,800,000, MADE BY UNION CAPITAL INVESTMENTS, LLC, WITH
RESPECT TO THE PROPERTY.


 


1.11.                “MORTGAGE LOAN DOCUMENTS”  SHALL MEAN, WITH RESPECT TO THE
LOAN, COLLECTIVELY, THE PROMISSORY NOTE, MORTGAGE AND SECURITY AGREEMENT,
ASSIGNMENT OF LEASES AND RENTS, ENVIRONMENTAL INDEMNITY AND OTHER DOCUMENTS AND
INSTRUMENTS EXECUTED AND DELIVERED IN CONNECTION THEREWITH.


 


1.12.                “OTHER PROPERTY”  SHALL MEAN THE SELLER’S ENTIRE RIGHT,
TITLE AND INTEREST IN AND TO (A) ALL FIXTURES, MACHINERY, SYSTEMS, EQUIPMENT AND
ITEMS OF PERSONAL PROPERTY OWNED BY THE SELLER AND ATTACHED OR APPURTENANT TO,
LOCATED ON AND USED IN CONNECTION WITH THE OWNERSHIP, USE, OPERATION OR
MAINTENANCE OF THE LAND OR IMPROVEMENTS, IF ANY, AND (B) ALL INTANGIBLE PROPERTY
OWNED BY THE SELLER ARISING FROM OR USED IN CONNECTION WITH THE OWNERSHIP, USE,
OPERATION OR MAINTENANCE OF THE LAND OR IMPROVEMENTS, IF ANY.


 


1.13.                “PERMITTED EXCEPTIONS”  SHALL MEAN, COLLECTIVELY, (A) LIENS
FOR TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES NOT YET DUE AND PAYABLE OR DUE
AND PAYABLE BUT NOT YET DELINQUENT; (B) THE LEASES; (C) THE EXCEPTIONS TO TITLE
SET FORTH IN THE EXISTING TITLE POLICY; (D) ALL MATTERS SHOWN ON THE EXISTING
SURVEY, AND (E) SUCH OTHER NONMONETARY ENCUMBRANCES WITH RESPECT TO THE PROPERTY
AS MAY BE SHOWN ON THE UPDATE WHICH ARE NOT OBJECTED TO BY THE PURCHASER (OR
WHICH ARE OBJECTED TO, AND SUBSEQUENTLY WAIVED, BY THE PURCHASER) IN ACCORDANCE
WITH SECTION 3.1.


 

2

--------------------------------------------------------------------------------



 


1.14.                “PROPERTY”  SHALL MEAN, COLLECTIVELY, ALL OF THE LAND, THE
IMPROVEMENTS AND THE OTHER PROPERTY.


 


1.15.                “PURCHASE PRICE”  SHALL MEAN EIGHT MILLION TWO HUNDRED
SEVEN THOUSAND, SIX HUNDRED AND THIRTY-THREE DOLLARS ($8,207,633).


 


1.16.                “PURCHASER”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN THE
PREAMBLES TO THIS AGREEMENT, TOGETHER WITH ANY PERMITTED SUCCESSORS AND ASSIGNS.


 


1.17.                “RENT ROLL”  SHALL MEAN SCHEDULE B TO THIS AGREEMENT.


 


1.18.                “SELLER”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN THE
PREAMBLES TO THIS AGREEMENT, TOGETHER WITH ANY PERMITTED SUCCESSORS AND ASSIGNS.


 


1.19.                “TITLE COMPANY”  SHALL MEAN LAWYERS TITLE INSURANCE
CORPORATION.


 


1.20.                “UPDATE”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN
SECTION 3.1.


 

SECTION 2.         PURCHASE AND SALE; CLOSING.


 


2.1.                  PURCHASE AND SALE.  IN CONSIDERATION OF THE PAYMENT OF THE
PURCHASE PRICE BY THE PURCHASER TO THE SELLER AND FOR OTHER GOOD AND VALUABLE
CONSIDERATION, THE SELLER HEREBY AGREES TO SELL TO THE PURCHASER, AND THE
PURCHASER HEREBY AGREES TO PURCHASE FROM THE SELLER, THE PROPERTY FOR THE
PURCHASE PRICE, SUBJECT TO AND IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF
THIS AGREEMENT.


 


2.2.                  CLOSING.  THE PURCHASE AND SALE OF THE PROPERTY SHALL BE
CONSUMMATED AT A CLOSING (THE “CLOSING”) TO BE HELD AT THE OFFICES OF SULLIVAN &
WORCESTER LLP, ONE POST OFFICE SQUARE, BOSTON, MASSACHUSETTS, OR AT SUCH OTHER
LOCATION AS THE SELLER AND THE PURCHASER MAY AGREE, AT 10:00 A.M., LOCAL TIME,
ON SEPTEMBER 18, 2008 AS THE SAME MAY BE ACCELERATED PURSUANT TO THIS
SECTION 2.2 (THE “CLOSING DATE”).


 

Notwithstanding the foregoing, either party may accelerate the Closing Date by
giving not less than ten (10) Business Days prior written notice (an
“Acceleration Notice”) to the other, in which event the Closing Date shall be
the date set forth in such Acceleration Notice unless the party receiving the
Acceleration Notice gives written notice objecting to the accelerated date

 

3

--------------------------------------------------------------------------------


 

set forth in the Acceleration Notice (a “Rejection Notice”) to the other within
five (5) Business Days after its receipt of the Acceleration Notice, in which
event, the Closing Date shall not be accelerated but shall occur as set forth in
the preceding paragraph; provided, however, that the Seller shall have the right
to give a Rejection Notice only if the acceleration of the Closing Date will
adversely effect the Seller’s ability to conclude a like kind exchange pursuant
to Section 12.15, and the Purchaser shall have the right to give a Rejection
Notice only if the Purchaser determines, in its reasonable discretion, that the
Purchaser does not, or will not, have adequate funds to close on the accelerated
Closing Date.

 

2.3.                  Purchase Price.


 


(A)           AT CLOSING, THE PURCHASER SHALL PAY THE PURCHASE PRICE TO THE
SELLER, SUBJECT TO THE FOLLOWING ADJUSTMENTS:

 

(i)                       There shall be added to, or deducted from, the
Purchase Price such amounts as may be required by Article 9; and

 

(ii)                    There shall be deducted from the Purchase Price the
outstanding principal balance of the Loan.

 

(b)           At Closing, the Purchaser shall assume all of the obligations with
respect to the Loan and Mortgage Loan Documents, including, but not limited to,
the full repayment of the outstanding principal balance of the Loan.


 

(c)           The Purchase Price, as adjusted as provided herein, shall be
payable by wire transfer of immediately available funds on the Closing Date to
an account or accounts to be designated by the Seller.


 

SECTION 3.         TITLE, DILIGENCE MATERIALS, ETC.


 


3.1.                  TITLE.  PRIOR TO THE EXECUTION OF THIS AGREEMENT, THE
SELLER HAS DELIVERED THE EXISTING TITLE POLICY AND THE EXISTING SURVEY TO THE
PURCHASER.


 

Within ten (10) days after the execution hereof, the Purchaser shall order an
update to the Existing Title Policy (an “Update”) from the Title Company.  The
Purchaser shall deliver to the Seller a copy of the Update promptly upon receipt
thereof.  Promptly after receipt of the Update, but, in any event, prior to the
Closing Date, the Purchaser shall give the

 

4

--------------------------------------------------------------------------------


 

Seller written notice of any title exceptions (other than Permitted Exceptions)
set forth on the Update as to which the Purchaser objects.  The Seller shall
have the right, but not the obligation, to attempt to remove, satisfy or
otherwise cure any exceptions to title to which the Purchaser so objects.  If,
for any reason, in its sole discretion, the Seller is unable or unwilling to
take such actions as may be required to cause such exceptions to be removed from
the Update, the Seller shall give the Purchaser notice thereof; it being
understood and agreed that the failure of the Seller to give prompt notice of
objection shall be deemed an election by the Seller not to remedy such matters. 
If the Seller shall be unable or unwilling to remove any title defects to which
the Purchaser has so objected, the Purchaser may elect (i) to terminate this
Agreement or (ii) to consummate the transactions contemplated hereby,
notwithstanding such title defect, without any abatement or reduction in the
Purchase Price on account thereof (whereupon such objected to exceptions or
matters shall be deemed to be Permitted Exceptions).  The Purchaser shall make
any such election by written notice to the  Seller given on or prior to the
fifth (5th) Business Day after the Seller’s notice of its unwillingness or
inability to cure (or deemed election not to cure) such defect and time shall be
of the essence with respect to the giving of such notice.  Failure of the
Purchaser to give such notice shall be deemed an election by the Purchaser to
proceed in accordance with clause (ii) above.

 


3.2.                  NO OTHER DILIGENCE.  THE PURCHASER ACKNOWLEDGES THAT,
EXCEPT AS PROVIDED IN SECTION 3.1, (I) THE PURCHASER HAS HAD THE OPPORTUNITY TO
FULLY INVESTIGATE AND INSPECT THE PHYSICAL AND ENVIRONMENTAL CONDITION OF THE
PROPERTY, AND TO REVIEW AND ANALYZE ALL TITLE EXAMINATIONS, SURVEYS,
ENVIRONMENTAL ASSESSMENT REPORTS, BUILDING EVALUATIONS, FINANCIAL DATA AND OTHER
INVESTIGATIONS AND MATERIALS PERTAINING TO THE PROPERTY WHICH THE PURCHASER
DEEMS NECESSARY TO DETERMINE THE FEASIBILITY OF THE PROPERTY AND ITS DECISION TO
ACQUIRE THE PROPERTY, (II) THE PURCHASER SHALL NOT BE CONDUCTING ANY FURTHER
TITLE EXAMINATIONS, SURVEYS, ENVIRONMENTAL ASSESSMENTS, BUILDING EVALUATIONS,
FINANCIAL ANALYSES OR OTHER INVESTIGATIONS WITH RESPECT TO THE PROPERTY, AND
(III) THE PURCHASER SHALL NOT HAVE ANY RIGHT TO TERMINATE THIS AGREEMENT AS A
RESULT OF ANY TITLE EXAMINATIONS, SURVEYS, ENVIRONMENTAL ASSESSMENTS, BUILDING
VALUATIONS, FINANCIAL ANALYSES OR OTHER INVESTIGATIONS WITH RESPECT TO THE
PROPERTY.

 

5

--------------------------------------------------------------------------------


 

SECTION 4.         CONDITIONS TO THE PURCHASER’S OBLIGATION TO CLOSE.

 

The obligation of the Purchaser to acquire the Property shall be subject to the
satisfaction of the following conditions precedent on and as of the Closing
Date:

 


4.1.                  CLOSING DOCUMENTS.  THE SELLER SHALL HAVE DELIVERED, OR
CAUSE TO HAVE BEEN DELIVERED, TO THE PURCHASER THE FOLLOWING:


 


(A)           A GOOD AND SUFFICIENT DEED IN THE FORM ATTACHED AS SCHEDULE C
HERETO, WITH RESPECT TO THE PROPERTY, IN PROPER STATUTORY FORM FOR RECORDING,
DULY EXECUTED AND ACKNOWLEDGED BY THE SELLER, CONVEYING TITLE TO THE PROPERTY,
FREE FROM ALL LIENS AND ENCUMBRANCES OTHER THAN THE PERMITTED EXCEPTIONS;


 


(B)           AN ASSIGNMENT BY THE SELLER AND AN ASSUMPTION BY THE PURCHASER, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE SELLER AND THE PURCHASER, DULY
EXECUTED AND ACKNOWLEDGED BY THE SELLER AND THE PURCHASER, OF ALL OF THE
SELLER’S RIGHT, TITLE AND INTEREST IN, TO AND UNDER THE LEASES AND ALL OF THE
SELLER’S RIGHT, TITLE AND INTEREST, IF ANY, IN, TO AND UNDER ALL TRANSFERABLE
LICENSES, CONTRACTS, PERMITS AND AGREEMENTS AFFECTING THE PROPERTY;


 


(C)           A BILL OF SALE BY THE SELLER, WITHOUT WARRANTY OF ANY KIND, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE SELLER AND THE PURCHASER, WITH
RESPECT TO ANY PERSONAL PROPERTY OWNED BY THE SELLER, SITUATED AT THE PROPERTY
AND USED EXCLUSIVELY BY THE SELLER IN CONNECTION WITH THE PROPERTY (IT BEING
UNDERSTOOD AND AGREED THAT NO PORTION OF THE PURCHASE PRICE IS ALLOCATED TO
PERSONAL PROPERTY);


 


(D)           TO THE EXTENT THE SAME ARE IN THE SELLER’S POSSESSION, ORIGINAL,
FULLY EXECUTED COPIES OF ALL MATERIAL DOCUMENTS AND AGREEMENTS, PLANS AND
SPECIFICATIONS AND CONTRACTS, LICENSES AND PERMITS PERTAINING TO THE PROPERTY;


 


(E)           TO THE EXTENT THE SAME ARE IN THE SELLER’S POSSESSION, DULY
EXECUTED ORIGINAL COPIES OF THE LEASES;


 


(F)            A CLOSING STATEMENT SHOWING THE PURCHASE PRICE, APPORTIONMENTS
AND FEES, AND COSTS AND EXPENSES PAID IN CONNECTION WITH THE CLOSING; AND


 


(G)           SUCH OTHER CONVEYANCE DOCUMENTS, CERTIFICATES, DEEDS AND OTHER
INSTRUMENTS AS THE PURCHASER, THE SELLER OR THE TITLE COMPANY MAY REASONABLY
REQUIRE AND AS ARE CUSTOMARY IN LIKE


 

6

--------------------------------------------------------------------------------



 


TRANSACTIONS IN SALES OF PROPERTY IN SIMILAR TRANSACTIONS.


 


4.2.                  LOAN CONSENT AND ESTOPPEL.  THE PURCHASER SHALL HAVE
OBTAINED A LOAN CONSENT AND ESTOPPEL CERTIFICATE, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE PURCHASER AND THE SELLER (AND SPECIFICALLY
INCLUDING, WITHOUT LIMITATION, RELEASES OF ANY GUARANTOR OR INDEMNITOR OF THE
SELLER OF ANY OBLIGATION WITH RESPECT TO THE LOAN ARISING FROM AND AFTER THE
CLOSING DATE AND, IN CONNECTION THEREWITH, PROVIDING SATISFACTORY SUBSTITUTE
GUARANTORS AND INDEMNITORS), DATED WITHIN THIRTY (30) DAYS PRIOR TO THE CLOSING
DATE, WITH RESPECT TO THE LOAN.


 


4.3.                  TITLE POLICY.  THE TITLE COMPANY SHALL BE PREPARED TO
ISSUE, UPON PAYMENT OF THE TITLE PREMIUM AT ITS REGULAR RATES, A TITLE POLICY IN
THE AMOUNT OF THE PURCHASE PRICE, INSURING TITLE TO THE PROPERTY IS VESTED IN
THE PURCHASER OR ITS DESIGNEE OR ASSIGNEE, SUBJECT ONLY TO THE PERMITTED
EXCEPTIONS, WITH SUCH ENDORSEMENTS AS SHALL BE REASONABLY REQUIRED BY THE
PURCHASER.


 


4.4.                  ENVIRONMENTAL RELIANCE LETTERS.  THE PURCHASER SHALL HAVE
RECEIVED A RELIANCE LETTER, AUTHORIZING THE PURCHASER AND ITS DESIGNEES AND
ASSIGNEES TO RELY ON THE MOST RECENT ENVIRONMENTAL ASSESSMENT REPORT PREPARED
FOR THE PROPERTY, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE PURCHASER.


 


4.5.                  CONDITION OF PROPERTY.  THE PROPERTY SHALL BE IN
SUBSTANTIALLY THE SAME PHYSICAL CONDITION AS ON THE DATE OF THIS AGREEMENT,
ORDINARY WEAR AND TEAR AND, SUBJECT TO SECTION 10.1, CASUALTY EXCEPTED.


 


4.6.                  OTHER CONDITIONS.  ALL REPRESENTATIONS AND WARRANTIES OF
THE SELLER HEREIN SHALL BE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS
ON AND AS OF THE CLOSING DATE AND THE SELLER SHALL HAVE PERFORMED IN ALL
MATERIAL RESPECTS ALL COVENANTS AND OBLIGATIONS REQUIRED TO BE PERFORMED BY THE
SELLER ON OR BEFORE THE CLOSING DATE.


 

SECTION 5.         CONDITIONS TO SELLER’S OBLIGATION TO CLOSE.

 

The obligation of the Seller to convey the Property to the Purchaser is subject
to the satisfaction of the following conditions precedent on and as of the
Closing Date:

 


5.1.                  PURCHASE PRICE.  THE PURCHASER SHALL DELIVER TO THE SELLER
THE PURCHASE PRICE PAYABLE HEREUNDER, SUBJECT TO THE ADJUSTMENTS SET FORTH IN
SECTION 2.3, TOGETHER WITH ANY CLOSING COSTS TO BE PAID BY THE PURCHASER UNDER
SECTION 9.2.


 

7

--------------------------------------------------------------------------------


 


5.2.                  CLOSING DOCUMENTS.  THE PURCHASER SHALL HAVE DELIVERED TO
THE SELLER DULY EXECUTED AND ACKNOWLEDGED COUNTERPARTS OF THE DOCUMENTS
DESCRIBED IN SECTION 4.1, WHERE APPLICABLE.


 


5.3.                  LOAN CONSENT AND ESTOPPEL.  THE PURCHASER SHALL HAVE
OBTAINED A LOAN CONSENT AND ESTOPPEL CERTIFICATE, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE PURCHASER AND THE SELLER (AND SPECIFICALLY
INCLUDING, WITHOUT LIMITATION, RELEASES OF ANY GUARANTOR OR INDEMNITOR OF THE
SELLER OF ANY OBLIGATION WITH RESPECT TO THE LOAN ARISING FROM AND AFTER THE
CLOSING DATE AND, IN CONNECTION THEREWITH, PROVIDING SATISFACTORY SUBSTITUTE
GUARANTORS AND INDEMNITORS), DATED WITHIN THIRTY (30) DAYS PRIOR TO THE CLOSING
DATE, WITH RESPECT TO THE LOAN.


 


5.4.                  OTHER CONDITIONS.  ALL REPRESENTATIONS AND WARRANTIES OF
THE PURCHASER HEREIN SHALL BE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL
RESPECTS ON AND AS OF THE CLOSING DATE AND THE PURCHASER SHALL HAVE PERFORMED IN
ALL MATERIAL RESPECTS ALL COVENANTS AND OBLIGATIONS REQUIRED TO BE PERFORMED BY
THE PURCHASER ON OR BEFORE THE CLOSING DATE.


 

SECTION 6.         REPRESENTATIONS AND WARRANTIES OF SELLER.

 

To induce the Purchaser to enter into this Agreement, the Seller represents and
warrants to the Purchaser as follows:

 


6.1.                  STATUS AND AUTHORITY OF THE SELLER, ETC.  THE SELLER IS
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS
STATE OF ORGANIZATION OR FORMATION, AND HAS ALL REQUISITE POWER AND AUTHORITY
UNDER ITS CHARTER DOCUMENTS TO ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.


 


6.2.                  ACTION OF THE SELLER, ETC.  THE SELLER HAS TAKEN ALL
NECESSARY ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT, AND UPON THE EXECUTION AND DELIVERY OF ANY DOCUMENT TO BE DELIVERED
BY THE SELLER ON OR PRIOR TO THE CLOSING DATE, THIS AGREEMENT AND SUCH DOCUMENT
SHALL CONSTITUTE THE VALID AND BINDING OBLIGATION AND AGREEMENT OF THE SELLER,
ENFORCEABLE AGAINST THE SELLER IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR SIMILAR LAWS OF GENERAL APPLICATION AFFECTING THE RIGHTS AND
REMEDIES OF CREDITORS.


 


6.3.                  NO VIOLATIONS OF AGREEMENTS.  NEITHER THE EXECUTION,
DELIVERY OR PERFORMANCE OF THIS AGREEMENT BY THE SELLER, NOR


 

8

--------------------------------------------------------------------------------


 


COMPLIANCE WITH THE TERMS AND PROVISIONS HEREOF, WILL RESULT IN ANY BREACH OF
THE TERMS, CONDITIONS OR PROVISIONS OF, OR CONFLICT WITH OR CONSTITUTE A DEFAULT
UNDER, OR RESULT IN THE CREATION OF ANY LIEN, CHARGE OR ENCUMBRANCE UPON THE
PROPERTY PURSUANT TO THE TERMS OF ANY INDENTURE, MORTGAGE, DEED OF TRUST, NOTE,
EVIDENCE OF INDEBTEDNESS OR ANY OTHER AGREEMENT OR INSTRUMENT BY WHICH THE
SELLER IS BOUND.


 


6.4.                  LITIGATION.  TO THE SELLER’S ACTUAL KNOWLEDGE, IT HAS NOT
RECEIVED WRITTEN NOTICE THAT ANY INVESTIGATION, ACTION OR PROCEEDING IS PENDING
OR THREATENED, WHICH (I) QUESTIONS THE VALIDITY OF THIS AGREEMENT OR ANY ACTION
TAKEN OR TO BE TAKEN PURSUANT HERETO, OR (II) INVOLVES CONDEMNATION OR EMINENT
DOMAIN PROCEEDINGS AGAINST THE PROPERTY OR ANY PORTION THEREOF.


 


6.5.                  EXISTING LEASES, ETC.  SUBJECT TO SECTION 8.1, OTHER THAN
THE LEASES LISTED IN THE RENT ROLL, THE SELLER HAS NOT ENTERED INTO A CONTRACT
OR AGREEMENT WITH RESPECT TO THE OCCUPANCY OF THE PROPERTY THAT WILL BE BINDING
ON THE PURCHASER AFTER THE CLOSING.  TO THE SELLER’S ACTUAL KNOWLEDGE: (A) THE
COPIES OF THE LEASES HERETOFORE DELIVERED BY THE SELLER TO THE PURCHASER ARE
TRUE, CORRECT AND COMPLETE COPIES THEREOF; AND (B) SUCH LEASES HAVE NOT BEEN
AMENDED EXCEPT AS EVIDENCED BY AMENDMENTS SIMILARLY DELIVERED AND CONSTITUTE THE
ENTIRE AGREEMENT BETWEEN THE SELLER AND THE TENANTS THEREUNDER.  EXCEPT AS
OTHERWISE SET FORTH IN THE RENT ROLL OR THE LEASES: (I) TO THE SELLER’ ACTUAL
KNOWLEDGE, EACH OF ITS LEASES IS IN FULL FORCE AND EFFECT ON THE TERMS SET FORTH
THEREIN; (II) TO THE SELLER’S ACTUAL KNOWLEDGE, THERE ARE NO UNCURED DEFAULTS OR
CIRCUMSTANCES WHICH WITH THE GIVING OF NOTICE, THE PASSAGE OF TIME OR BOTH WOULD
CONSTITUTE A DEFAULT THEREUNDER WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT ON
THE BUSINESS OR OPERATIONS OF THE PROPERTY; (III) TO THE SELLER’S ACTUAL
KNOWLEDGE, EACH OF ITS TENANTS IS LEGALLY REQUIRED TO PAY ALL SUMS AND PERFORM
ALL MATERIAL OBLIGATIONS SET FORTH THEREIN WITHOUT ANY ONGOING CONCESSIONS,
ABATEMENTS, OFFSETS, DEFENSES OR OTHER BASIS FOR RELIEF OR ADJUSTMENT; (IV) TO
THE SELLER’S ACTUAL KNOWLEDGE, NONE OF ITS TENANTS HAS ASSERTED IN WRITING OR
HAS ANY DEFENSE TO, OFFSETS OR CLAIMS AGAINST, RENT PAYABLE BY IT OR THE
PERFORMANCE OF ITS OTHER OBLIGATIONS UNDER ITS LEASE WHICH WOULD HAVE A MATERIAL
ADVERSE EFFECT ON THE ON-GOING BUSINESS OR OPERATIONS OF THE PROPERTY; (V) THE
SELLER HAS NO OUTSTANDING OBLIGATION TO PROVIDE ANY OF ITS TENANTS WITH AN
ALLOWANCE TO PERFORM, OR TO PERFORM AT ITS OWN EXPENSE, ANY TENANT IMPROVEMENTS;
(VI) NONE OF ITS TENANTS HAS PREPAID ANY RENT OR OTHER CHARGES RELATING TO THE
POST-CLOSING PERIOD; (VII) TO THE SELLER’S ACTUAL KNOWLEDGE, NONE OF ITS TENANTS
HAS FILED A


 

9

--------------------------------------------------------------------------------


 


PETITION IN BANKRUPTCY OR FOR THE APPROVAL OF A PLAN OF REORGANIZATION OR
MANAGEMENT UNDER THE FEDERAL BANKRUPTCY CODE OR UNDER ANY OTHER SIMILAR STATE
LAW, OR MADE AN ADMISSION IN WRITING AS TO THE RELIEF THEREIN PROVIDED, OR
OTHERWISE BECOME THE SUBJECT OF ANY PROCEEDING UNDER ANY FEDERAL OR STATE
BANKRUPTCY OR INSOLVENCY LAW, OR HAS ADMITTED IN WRITING ITS INABILITY TO PAY
ITS DEBTS AS THEY BECOME DUE OR MADE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS,
OR HAS PETITIONED FOR THE APPOINTMENT OF OR HAS HAD APPOINTED A RECEIVER,
TRUSTEE OR CUSTODIAN FOR ANY OF ITS PROPERTY, IN ANY CASE THAT WOULD HAVE A
MATERIAL ADVERSE EFFECT ON THE BUSINESS OR OPERATIONS OF THE PROPERTY; (VIII) TO
THE SELLER’S ACTUAL KNOWLEDGE, NONE OF ITS TENANTS HAS REQUESTED IN WRITING A
MODIFICATION OF ITS LEASE, OR A RELEASE OF ITS OBLIGATIONS UNDER ITS LEASE IN
ANY MATERIAL RESPECT OR HAS GIVEN WRITTEN NOTICE TERMINATING ITS LEASE, OR HAS
BEEN RELEASED OF ITS OBLIGATIONS THEREUNDER IN ANY MATERIAL RESPECT PRIOR TO THE
NORMAL EXPIRATION OF THE TERM THEREOF, IN ANY CASE THAT WOULD HAVE A MATERIAL
ADVERSE EFFECT ON THE ON-GOING BUSINESS OR OPERATIONS OF THE PROPERTY; (IX) TO
THE SELLER’S ACTUAL KNOWLEDGE, EXCEPT AS SET FORTH IN THE LEASES, NO GUARANTOR
HAS BEEN RELEASED OR DISCHARGED, VOLUNTARILY OR INVOLUNTARILY, OR BY OPERATION
OF LAW, FROM ANY OBLIGATION UNDER OR IN CONNECTION WITH ANY OF ITS LEASES OR ANY
TRANSACTION RELATED THERETO; AND (X) ALL BROKERAGE COMMISSIONS CURRENTLY DUE AND
PAYABLE WITH RESPECT TO EACH OF ITS LEASES HAVE BEEN PAID.  TO THE SELLER’S
ACTUAL KNOWLEDGE, THE OTHER INFORMATION SET FORTH IN THE RENT ROLL IS TRUE,
CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS.


 


6.6.                  AGREEMENTS, ETC.  OTHER THAN THE LEASES, THE SELLER HAS
NOT ENTERED INTO ANY CONTRACT OR AGREEMENT WITH RESPECT TO THE PROPERTY WHICH
WILL BE BINDING ON THE PURCHASER AFTER THE CLOSING OTHER THAN CONTRACTS AND
AGREEMENTS BEING ASSUMED BY THE PURCHASER OR WHICH ARE TERMINABLE UPON THIRTY
(30) DAYS NOTICE WITHOUT PAYMENT OF PREMIUM OR PENALTY.


 


6.7.                  NOT A FOREIGN PERSON.  THE SELLER IS NOT A “FOREIGN
PERSON” WITHIN THE MEANING OF SECTION 1445 OF THE UNITED STATES REVENUE CODE OF
1986, AS AMENDED, AND THE REGULATIONS PROMULGATED THEREUNDER.


 

The representations and warranties made in this Agreement by the Seller shall be
continuing and shall be deemed remade by the Seller as of the Closing Date, with
the same force and effect as if made on, and as of, such date.  All
representations and warranties made in this Agreement by the Seller shall
survive the Closing for a period of three hundred sixty (360) days, and upon
expiration shall be of no further force or effect

 

10

--------------------------------------------------------------------------------


 

except to the extent that with respect to any particular alleged breach, the
Purchaser gives the Seller written notice prior to the expiration of said three
hundred sixty (360) day period of such alleged breach with reasonable detail as
to the nature of such breach.

 

Except as otherwise expressly provided in this Agreement or in any documents to
be delivered to the Purchaser at the Closing, the Seller has not made, and the
Purchaser has not relied on, any information, promise, representation or
warranty, express or implied, regarding the Property, whether made by the
Seller, on the Seller’s behalf or otherwise, including, without limitation, the
physical condition of the Property, the financial condition of the tenants under
the Leases, title to or the boundaries of the Property, pest control matters,
soil conditions, the presence, existence or absence of hazardous wastes, toxic
substances or other environmental matters, compliance with building, health,
safety, land use and zoning laws, regulations and orders, structural and other
engineering characteristics, traffic patterns, market data, economic conditions
or projections, and any other information pertaining to the Property or the
market and physical environments in which they are located.  The Purchaser
acknowledges that (i) the Purchaser has entered into this Agreement with the
intention of relying upon its own investigation or that of third parties with
respect to the physical, environmental, economic and legal condition of the
Property and (ii) the Purchaser is not relying upon any statements,
representations or warranties of any kind, other than those specifically set
forth in this Agreement or in any document to be delivered to the Purchaser at
the Closing, made (or purported to be made) by the Seller or anyone acting or
claiming to act on the Seller’s behalf.  The Purchaser has inspected the
Property and is fully familiar with the physical condition thereof and shall
purchase the Property in its “as is”, “where is” and “with all faults” condition
on the Closing Date.  Notwithstanding anything to the contrary contained herein,
in the event that any party hereto has actual knowledge of the default of any
other party (a “Known Default”), but nonetheless elects to consummate the
transactions contemplated hereby and proceeds to Closing, then the rights and
remedies of such non-defaulting party shall be waived with respect to such Known
Default upon the Closing and the defaulting party shall have no liability with
respect thereto.

 

SECTION 7.         REPRESENTATIONS AND WARRANTIES OF PURCHASER.

 

To induce the Seller to enter into this Agreement, the Purchaser represents and
warrants to the Seller as follows:


 

11

--------------------------------------------------------------------------------


 


7.1.                  STATUS AND AUTHORITY OF THE PURCHASER.  THE PURCHASER IS
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS
STATE OF ORGANIZATION OR FORMATION, AND HAS ALL REQUISITE POWER AND AUTHORITY
UNDER ITS CHARTER DOCUMENTS TO ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.


 


7.2.                  ACTION OF THE PURCHASER.  THE PURCHASER HAS TAKEN ALL
NECESSARY ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT, AND UPON THE EXECUTION AND DELIVERY OF ANY DOCUMENT TO BE DELIVERED
BY THE PURCHASER ON OR PRIOR TO THE CLOSING DATE, THIS AGREEMENT AND SUCH
DOCUMENT SHALL CONSTITUTE THE VALID AND BINDING OBLIGATION AND AGREEMENT OF THE
PURCHASER, ENFORCEABLE AGAINST THE PURCHASER IN ACCORDANCE WITH ITS TERMS,
EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS OF GENERAL APPLICATION AFFECTING THE
RIGHTS AND REMEDIES OF CREDITORS.


 


7.3.                  NO VIOLATIONS OF AGREEMENTS.  NEITHER THE EXECUTION,
DELIVERY OR PERFORMANCE OF THIS AGREEMENT BY THE PURCHASER, NOR COMPLIANCE WITH
THE TERMS AND PROVISIONS HEREOF, WILL RESULT IN ANY BREACH OF THE TERMS,
CONDITIONS OR PROVISIONS OF, OR CONFLICT WITH OR CONSTITUTE A DEFAULT UNDER, OR
RESULT IN THE CREATION OF ANY LIEN, CHARGE OR ENCUMBRANCE UPON ANY PROPERTY OR
ASSETS OF THE PURCHASER PURSUANT TO THE TERMS OF ANY INDENTURE, MORTGAGE, DEED
OF TRUST, NOTE, EVIDENCE OF INDEBTEDNESS OR ANY OTHER AGREEMENT OR INSTRUMENT BY
WHICH THE PURCHASER IS BOUND.


 


7.4.                  LITIGATION.  THE PURCHASER HAS RECEIVED NO WRITTEN NOTICE
THAT ANY INVESTIGATION, ACTION OR PROCEEDING IS PENDING OR THREATENED WHICH
QUESTIONS THE VALIDITY OF THIS AGREEMENT OR ANY ACTION TAKEN OR TO BE TAKEN
PURSUANT HERETO.


 


THE REPRESENTATIONS AND WARRANTIES MADE IN THIS AGREEMENT BY THE PURCHASER SHALL
BE CONTINUING AND SHALL BE DEEMED REMADE BY THE PURCHASER AS OF THE CLOSING DATE
WITH THE SAME FORCE AND EFFECT AS IF MADE ON, AND AS OF, SUCH DATE.  ALL
REPRESENTATIONS AND WARRANTIES MADE IN THIS AGREEMENT BY THE PURCHASER SHALL
SURVIVE THE CLOSING FOR A PERIOD OF THREE HUNDRED SIXTY (360) DAYS, AND UPON
EXPIRATION SHALL BE OF NO FURTHER FORCE OR EFFECT EXCEPT TO THE EXTENT THAT WITH
RESPECT TO ANY PARTICULAR ALLEGED BREACH, THE SELLER GIVES THE PURCHASER WRITTEN
NOTICE PRIOR TO THE EXPIRATION OF SAID THREE HUNDRED SIXTY (360) PERIOD OF SUCH
ALLEGED BREACH WITH REASONABLE DETAIL AS TO THE NATURE OF SUCH BREACH.


 

12

--------------------------------------------------------------------------------


 

SECTION 8.         COVENANTS OF THE SELLER.

 

The Seller hereby covenants with the Purchaser between the date of this
Agreement and the Closing Date as follows:

 


8.1.                  APPROVAL OF AGREEMENTS.  NOT TO ENTER INTO, MODIFY, AMEND
OR TERMINATE ANY LEASE OR ANY OTHER MATERIAL AGREEMENT WITH RESPECT TO THE
PROPERTY, WHICH WOULD ENCUMBER OR BE BINDING UPON THE PROPERTY FROM AND AFTER
THE CLOSING DATE, WITHOUT IN EACH INSTANCE OBTAINING THE PRIOR WRITTEN CONSENT
OF THE PURCHASER.


 


8.2.                  OPERATION OF PROPERTY.  TO CONTINUE TO OPERATE THE
PROPERTY CONSISTENT WITH PAST PRACTICES.


 


8.3.                  COMPLIANCE WITH LAWS, ETC.  TO COMPLY IN ALL MATERIAL
RESPECTS WITH (I) ALL LAWS, REGULATIONS AND OTHER REQUIREMENTS FROM TIME TO TIME
APPLICABLE OF EVERY GOVERNMENTAL BODY HAVING JURISDICTION OF THE PROPERTY, OR
THE USE OR OCCUPANCY THEREOF, AND (II) ALL MATERIAL TERMS, COVENANTS AND
CONDITIONS OF ALL AGREEMENTS AFFECTING THE PROPERTY.


 


8.4.                  COMPLIANCE WITH AGREEMENTS.  TO COMPLY WITH EACH AND EVERY
MATERIAL TERM, COVENANT AND CONDITION CONTAINED IN THE LEASES AND ANY OTHER
MATERIAL DOCUMENT OR AGREEMENT AFFECTING THE PROPERTY AND TO MONITOR COMPLIANCE
THEREUNDER CONSISTENT WITH PAST PRACTICES.


 


8.5.                  NOTICE OF MATERIAL CHANGES OR UNTRUE REPRESENTATIONS. 
UPON LEARNING OF ANY MATERIAL CHANGE IN ANY CONDITION WITH RESPECT TO THE
PROPERTY OR OF ANY EVENT OR CIRCUMSTANCE WHICH MAKES ANY REPRESENTATION OR
WARRANTY OF THE SELLER TO THE PURCHASER UNDER THIS AGREEMENT UNTRUE OR
MISLEADING, PROMPTLY TO NOTIFY THE PURCHASER THEREOF.


 


8.6.                  INSURANCE.  TO MAINTAIN, OR CAUSE TO BE MAINTAINED, ALL
EXISTING PROPERTY INSURANCE RELATING TO THE PROPERTY.


 


8.7.                  COOPERATION FOR LOAN ASSUMPTION.  THE PURCHASER AND THE
SELLER HEREBY ACKNOWLEDGE AND AGREE THAT IT IS THEIR MUTUAL INTENT THAT THE
PURCHASER WILL ASSUME THE MORTGAGE LOAN DOCUMENTS AND ANY AND ALL OUTSTANDING
OBLIGATIONS WITH RESPECT TO THE LOAN ENCUMBERING THE PROPERTY.  THE PURCHASER
AND THE SELLER SHALL REASONABLY COOPERATE TO CAUSE THE MORTGAGE LOAN DOCUMENTS
AND ALL THE OBLIGATIONS UNDER THE LOAN ARISING FROM AND AFTER THE CLOSING DATE
TO BE ASSUMED BY THE PURCHASER AND TO CAUSE THE SELLER AND ANY GUARANTOR OR
INDEMNITOR OF THE SELLER TO BE RELEASED FROM ANY OBLIGATION WITH RESPECT
THERETO.

 

13

--------------------------------------------------------------------------------

 


 


SECTION 9.                            APPORTIONMENTS.


 


9.1.                              REAL PROPERTY APPORTIONMENTS.    (A)  THE
FOLLOWING ITEMS SHALL BE APPORTIONED AT THE CLOSING AS OF THE CLOSE OF BUSINESS
ON THE DAY IMMEDIATELY PRECEDING THE CLOSING DATE:


 

(I)                                     ANNUAL RENTS, OPERATING COSTS, TAXES AND
OTHER FIXED CHARGES PAYABLE UNDER THE LEASES;

 

(II)                                  PERCENTAGE RENTS AND OTHER UNFIXED CHARGES
PAYABLE UNDER THE LEASES;

 

(III)                               FUEL, ELECTRIC, WATER AND OTHER UTILITY
COSTS;

 

(IV)                              MUNICIPAL ASSESSMENTS AND GOVERNMENTAL LICENSE
AND PERMIT FEES;

 

(V)                                 REAL ESTATE TAXES AND ASSESSMENTS OTHER THAN
SPECIAL ASSESSMENTS, BASED ON THE RATES AND ASSESSED VALUATION APPLICABLE IN THE
FISCAL YEAR FOR WHICH ASSESSED;

 

(VI)                              WATER RATES AND CHARGES;

 

(VII)                           SEWER AND VAULT TAXES AND RENTS; AND

 

(VIII)                        ALL OTHER ITEMS OF INCOME AND EXPENSE NORMALLY
APPORTIONED IN SALES OF PROPERTY IN SIMILAR SITUATIONS IN THE JURISDICTION WHERE
THE PROPERTY IS LOCATED.

 

If any of the foregoing cannot be apportioned at the Closing because of the
unavailability of the amounts which are to be apportioned, such items shall be
apportioned on the basis of a good faith estimate by the parties and reconciled
as soon as practicable after the Closing Date but, in any event, no later than
one (1) year after the Closing Date.

 


(B)                                 IF THERE ARE WATER, GAS OR ELECTRIC METERS
LOCATED AT THE PROPERTY, THE SELLER SHALL OBTAIN READINGS THEREOF TO A DATE NOT
MORE THAN THIRTY (30) DAYS PRIOR TO THE CLOSING DATE AND THE UNFIXED WATER RATES
AND CHARGES, SEWER TAXES AND RENTS AND GAS AND ELECTRICITY CHARGES, IF ANY,
BASED THEREON FOR THE INTERVENING TIME SHALL BE APPORTIONED ON THE BASIS OF SUCH
LAST READINGS. IF SUCH READINGS ARE NOT OBTAINABLE BY THE CLOSING DATE, THEN, AT
THE CLOSING, ANY WATER RATES AND CHARGES, SEWER TAXES AND RENTS AND GAS AND
ELECTRICITY CHARGES WHICH ARE BASED ON SUCH READINGS SHALL BE PRORATED BASED
UPON THE PER DIEM

 

14

--------------------------------------------------------------------------------



 


CHARGES OBTAINED BY USING THE MOST RECENT PERIOD FOR WHICH SUCH READINGS SHALL
THEN BE AVAILABLE. UPON THE TAKING OF SUBSEQUENT ACTUAL READINGS, THE
APPORTIONMENT OF SUCH CHARGES SHALL BE RECALCULATED AND THE SELLER OR THE
PURCHASER, AS THE CASE MAY BE, PROMPTLY SHALL MAKE A PAYMENT TO THE OTHER BASED
UPON SUCH RECALCULATIONS. THE PARTIES AGREE TO MAKE SUCH FINAL RECALCULATIONS
WITHIN SIXTY (60) DAYS AFTER THE CLOSING DATE.


 


(C)                                  IF ANY REFUNDS OF REAL PROPERTY TAXES OR
ASSESSMENTS, WATER RATES AND CHARGES OR SEWER TAXES AND RENTS SHALL BE MADE
AFTER THE CLOSING, THE SAME SHALL BE HELD IN TRUST BY THE SELLER OR THE
PURCHASER, AS THE CASE MAY BE, AND SHALL FIRST BE APPLIED TO THE UNREIMBURSED
COSTS INCURRED IN OBTAINING THE SAME, THEN TO ANY REQUIRED REFUNDS TO TENANTS
UNDER THE LEASES, AND THE BALANCE, IF ANY, SHALL BE PAID TO THE SELLER (FOR THE
PERIOD PRIOR TO THE CLOSING DATE) AND TO THE PURCHASER (FOR THE PERIOD
COMMENCING WITH THE CLOSING DATE).


 


(D)                                 IF, ON THE CLOSING DATE, THE PROPERTY SHALL
BE OR SHALL HAVE BEEN AFFECTED BY ANY SPECIAL OR GENERAL ASSESSMENT OR
ASSESSMENTS OR REAL PROPERTY TAXES PAYABLE IN A LUMP SUM OR WHICH ARE OR MAY
BECOME PAYABLE IN INSTALLMENTS OF WHICH THE FIRST INSTALLMENT IS THEN A CHARGE
OR LIEN AND HAS BECOME PAYABLE, THE SELLER SHALL PAY OR CAUSE TO BE PAID AT THE
CLOSING THE UNPAID INSTALLMENTS OF SUCH ASSESSMENTS DUE AND AS OF THE CLOSING
DATE.


 


(E)                                  NO INSURANCE POLICIES OF THE SELLER ARE TO
BE TRANSFERRED TO THE PURCHASER, AND NO APPORTIONMENT OF THE PREMIUMS THEREFOR
SHALL BE MADE.


 


(F)                                    AT THE CLOSING, THE SELLER SHALL TRANSFER
TO THE PURCHASER THE AMOUNT OF ALL UNAPPLIED SECURITY DEPOSITS HELD PURSUANT TO
THE TERMS OF THE LEASES.


 


(G)                                 BROKERAGE COMMISSIONS, TENANT IMPROVEMENT
EXPENSES AND OTHER AMOUNTS PAYABLE BY THE SELLER AS LANDLORD UNDER LEASES
ENTERED INTO BY THE SELLER AFTER THE DATE HEREOF, OR IN CONNECTION WITH THE
RENEWAL OR EXTENSION OF ANY EXISTING LEASE, SHALL BE THE RESPONSIBILITY OF THE
PURCHASER, AND THE PURCHASER SHALL REIMBURSE THE SELLER AT THE CLOSING FOR ALL
SUCH BROKERAGE COMMISSIONS, TENANT IMPROVEMENT EXPENSES AND OTHER AMOUNTS PAID
BY THE SELLER PRIOR TO THE CLOSING. THE PURCHASER SHALL RECEIVE A CREDIT AT
CLOSING FOR ALL UNPAID BROKERAGE COMMISSIONS, TENANT IMPROVEMENT EXPENSES AND
OTHER AMOUNTS PAYABLE BY THE SELLER AS LANDLORD UNDER LEASES ENTERED INTO BY THE
SELLER PRIOR TO THE DATE HEREOF.

 

15

--------------------------------------------------------------------------------



 


(H)                                 AMOUNTS PAYABLE AFTER THE DATE HEREOF ON
ACCOUNT OF CAPITAL EXPENDITURES UNDER THE 2008 CAPITAL EXPENDITURE BUDGET
PREPARED AS OF MARCH 31, 2008 (THE “CAPEX BUDGET”) (INCLUDING, WITHOUT
LIMITATION, BUDGETED ITEMS FOR “BUILDING IMPROVEMENTS” AND “DEVELOPMENT AND
REDEVELOPMENT”), SHALL BE THE RESPONSIBILITY OF THE PURCHASER, AND THE PURCHASER
SHALL REIMBURSE THE SELLER AT THE CLOSING FOR ALL AMOUNTS PAID BY THE SELLER
PRIOR TO THE CLOSING ON ACCOUNT OF CAPITAL EXPENDITURES UNDER THE CAPEX BUDGET
PAYABLE AFTER THE DATE HEREOF. THE PURCHASER SHALL RECEIVE A CREDIT AT CLOSING
FOR ALL UNPAID AMOUNTS PAYABLE ON ACCOUNT OF CAPITAL EXPENDITURES UNDER THE
CAPEX BUDGET PRIOR TO THE DATE HEREOF. A COPY OF THE CAPEX BUDGET HAS BEEN
PREVIOUSLY PROVIDED TO THE PURCHASER.


 


(I)                                     IF A NET AMOUNT IS OWED BY THE SELLER TO
THE PURCHASER PURSUANT TO THIS SECTION 9.1, SUCH AMOUNT SHALL BE CREDITED
AGAINST THE PURCHASE PRICE. IF A NET AMOUNT IS OWED BY THE PURCHASER TO THE
SELLER PURSUANT TO THIS SECTION 9.1, SUCH AMOUNT SHALL BE ADDED TO THE PURCHASE
PRICE PAID TO THE SELLER.


 


(J)                                     IF, ON THE CLOSING DATE, THERE ARE PAST
DUE RENTS WITH RESPECT TO ANY LEASE, AMOUNTS RECEIVED BY THE PURCHASER WITH
RESPECT TO SUCH LEASE AFTER THE CLOSING DATE SHALL BE APPLIED, FIRST, TO RENTS
DUE OR TO BECOME DUE DURING THE CALENDAR MONTH IN WHICH THE CLOSING OCCURS, AND
THEN, TO ALL OTHER RENTS DUE OR PAST DUE IN INVERSE ORDER TO THE ORDER IN WHICH
THEY BECAME DUE (I.E., FIRST TO ARREARAGES MOST RECENTLY OCCURRING, THEN TO
OLDER ARREARAGES). IN NO EVENT SHALL THE SELLER HAVE ANY RIGHT TO TAKE ANY
ACTION TO COLLECT ANY PAST DUE RENTS OR OTHER AMOUNTS FOLLOWING THE CLOSING;
PROVIDED, HOWEVER, THE PURCHASER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
COLLECT SUCH PAST DUE RENTS AND OTHER AMOUNTS, EXCEPT THAT THE PURCHASER SHALL
HAVE NO OBLIGATION TO INSTITUTE ANY LEGAL ACTION OR PROCEEDING OR OTHERWISE
ENFORCE ANY OF ITS RIGHTS AND REMEDIES UNDER ANY LEASE IN CONNECTION WITH SUCH
COMMERCIALLY REASONABLE EFFORTS.


 

The provisions of this Section 9.1 shall survive the Closing.

 


9.2.                              CLOSING COSTS.


 


(A)                                  THE PURCHASER SHALL PAY (I) THE COSTS OF
CLOSING AND DILIGENCE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY
(INCLUDING, WITHOUT LIMITATION, ALL PREMIUMS, CHARGES AND FEES OF THE TITLE
COMPANY IN CONNECTION WITH THE TITLE EXAMINATION AND INSURANCE POLICIES TO BE
OBTAINED BY THE PURCHASER, INCLUDING AFFIRMATIVE ENDORSEMENTS), (II) ALL
DOCUMENTARY, STAMP, SALES, INTANGIBLE AND OTHER TRANSFER TAXES

 

16

--------------------------------------------------------------------------------



 


AND FEES INCURRED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, (III) ALL STATE, CITY, COUNTY, MUNICIPAL AND OTHER GOVERNMENTAL
RECORDING AND FILING FEES AND CHARGES, AND (IV) ALL FEES, COSTS AND EXPENSES
INCURRED IN CONNECTION WITH ANY LOAN ASSUMPTION AND/OR PREPAYMENT IN CONNECTION
WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(B)                                 EACH PARTY SHALL PAY THE FEES AND EXPENSES
OF ITS ATTORNEYS AND OTHER CONSULTANTS.


 


SECTION 10.                     DAMAGE TO OR CONDEMNATION OF PROPERTY.


 


10.1.                        CASUALTY.    IF, PRIOR TO THE CLOSING, THE PROPERTY
IS  MATERIALLY DESTROYED OR DAMAGED BY FIRE OR OTHER CASUALTY, THE SELLER SHALL
PROMPTLY NOTIFY THE PURCHASER OF SUCH FACT. IN SUCH EVENT, THE PURCHASER SHALL
HAVE THE RIGHT TO TERMINATE THIS AGREEMENT BY GIVING NOTICE TO THE SELLER NOT
LATER THAN TEN (10) DAYS AFTER THE GIVING THE SELLER’S NOTICE (AND, IF
NECESSARY, THE CLOSING DATE SHALL BE EXTENDED UNTIL ONE DAY AFTER THE EXPIRATION
OF SUCH TEN-DAY PERIOD). IF THE PURCHASER ELECTS TO TERMINATE THIS AGREEMENT AS
AFORESAID, THIS AGREEMENT SHALL TERMINATE AND BE OF NO FURTHER FORCE AND EFFECT
AND NO PARTY SHALL HAVE ANY LIABILITY TO THE OTHER HEREUNDER. IF LESS THAN A
MATERIAL PART OF THE PROPERTY SHALL BE AFFECTED BY FIRE OR OTHER CASUALTY OR IF
THE PURCHASER SHALL NOT ELECT TO TERMINATE THIS AGREEMENT AS AFORESAID, THERE
SHALL BE NO ABATEMENT OF THE PURCHASE PRICE AND THE SELLER SHALL ASSIGN TO THE
PURCHASER AT THE CLOSING THE RIGHTS OF THE SELLER TO THE PROCEEDS, IF ANY, UNDER
THE SELLER’S INSURANCE POLICIES COVERING THE PROPERTY WITH RESPECT TO SUCH
DAMAGE OR DESTRUCTION AND THERE SHALL BE CREDITED AGAINST THE PURCHASE PRICE THE
AMOUNT OF ANY DEDUCTIBLE, ANY PROCEEDS PREVIOUSLY RECEIVED BY SELLER ON ACCOUNT
THEREOF AND ANY DEFICIENCY IN PROCEEDS.


 


10.2.                        CONDEMNATION.    IF, PRIOR TO THE CLOSING, A
MATERIAL PART OF THE PROPERTY (INCLUDING ACCESS OR PARKING THERETO), IS TAKEN BY
EMINENT DOMAIN (OR IS THE SUBJECT OF A PENDING TAKING WHICH HAS NOT YET BEEN
CONSUMMATED), THE SELLER SHALL NOTIFY THE PURCHASER OF SUCH FACT PROMPTLY AFTER
OBTAINING KNOWLEDGE THEREOF AND THE PURCHASER SHALL HAVE THE RIGHT TO TERMINATE
THIS AGREEMENT BY GIVING NOTICE TO THE SELLER NOT LATER THAN TEN (10) DAYS AFTER
THE GIVING OF THE SELLER’S NOTICE (AND, IF NECESSARY, THE CLOSING DATE SHALL BE
EXTENDED UNTIL ONE DAY AFTER THE EXPIRATION OF SUCH TEN-DAY PERIOD). IF THE
PURCHASER ELECTS TO TERMINATE THIS AGREEMENT AS AFORESAID, THIS AGREEMENT SHALL
TERMINATE AND BE OF NO FURTHER FORCE AND EFFECT AND NO PARTY SHALL HAVE ANY
LIABILITY TO THE OTHER HEREUNDER. IF LESS THAN A

 

17

--------------------------------------------------------------------------------



 


MATERIAL PART OF THE PROPERTY SHALL BE AFFECTED OR IF THE PURCHASER SHALL NOT
ELECT TO TERMINATE THIS AGREEMENT AS AFORESAID, THE SALE OF THE PROPERTY SHALL
BE CONSUMMATED AS HEREIN PROVIDED WITHOUT ANY ADJUSTMENT TO THE PURCHASE PRICE
(EXCEPT TO THE EXTENT OF ANY CONDEMNATION AWARD RECEIVED BY THE SELLER PRIOR TO
THE CLOSING) AND THE SELLER SHALL ASSIGN TO THE PURCHASER AT THE CLOSING ALL OF
THE SELLER’S RIGHT, TITLE AND INTEREST IN AND TO ALL AWARDS, IF ANY, FOR THE
TAKING, AND THE PURCHASER SHALL BE ENTITLED TO RECEIVE AND KEEP ALL AWARDS FOR
THE TAKING OF THE PROPERTY OR PORTION THEREOF.


 


10.3.                        SURVIVAL.    THE PARTIES’ OBLIGATIONS, IF ANY,
UNDER THIS SECTION 10 SHALL SURVIVE THE CLOSING.


 


SECTION 11.                     DEFAULT.


 


11.1.                        DEFAULT BY THE SELLER.    IF THE TRANSACTION HEREIN
CONTEMPLATED FAILS TO CLOSE AS A RESULT OF THE DEFAULT OF THE SELLER HEREUNDER,
OR THE SELLER HAVING MADE ANY REPRESENTATION OR WARRANTY HEREIN WHICH SHALL BE
UNTRUE OR MISLEADING IN ANY MATERIAL RESPECT, OR THE SELLER HAVING FAILED TO
PERFORM ANY OF THE MATERIAL COVENANTS AND AGREEMENTS CONTAINED HEREIN TO BE
PERFORMED BY THE SELLER, THE PURCHASER MAY, AS ITS SOLE REMEDY, EITHER
(X) TERMINATE THIS AGREEMENT OR (Y) PURSUE A SUIT FOR SPECIFIC PERFORMANCE.


 


11.2.                        DEFAULT BY THE PURCHASER. IF THE TRANSACTION HEREIN
CONTEMPLATED FAILS TO CLOSE AS A RESULT OF THE DEFAULT OF THE PURCHASER
HEREUNDER, OR THE PURCHASER HAVING MADE ANY REPRESENTATION OR WARRANTY HEREIN
WHICH SHALL BE UNTRUE OR MISLEADING IN ANY MATERIAL RESPECT, OR THE PURCHASER
HAVING FAILED TO PERFORM ANY OF THE COVENANTS AND AGREEMENTS CONTAINED HEREIN TO
BE PERFORMED BY IT, THE SELLER MAY TERMINATE THIS AGREEMENT (IN WHICH CASE, THE
PURCHASER SHALL REIMBURSE THE SELLER FOR ALL OF THE FEES, CHARGES, DISBURSEMENTS
AND EXPENSES OF THE SELLER’S ATTORNEYS).


 


SECTION 12.                     MISCELLANEOUS.


 


12.1.                        ALLOCATION OF LIABILITY.    IT IS EXPRESSLY
UNDERSTOOD AND AGREED THAT THE SELLER SHALL BE LIABLE TO THIRD PARTIES FOR ANY
AND ALL OBLIGATIONS, CLAIMS, LOSSES, DAMAGES, LIABILITIES, AND EXPENSES TO THE
EXTENT ARISING OUT OF EVENTS, CONTRACTUAL OBLIGATIONS, ACTS, OR OMISSIONS OF THE
SELLER THAT OCCURRED IN CONNECTION WITH THE OWNERSHIP OR OPERATION OF THE
PROPERTY DURING THE PERIOD IN WHICH THE SELLER OWNED THE PROPERTY PRIOR TO THE
CLOSING AND THE PURCHASER SHALL BE LIABLE TO THIRD PARTIES FOR ANY AND ALL
OBLIGATIONS, CLAIMS, LOSSES, DAMAGES,

 

18

--------------------------------------------------------------------------------



 


LIABILITIES AND EXPENSES TO THE EXTENT ARISING OUT OF EVENTS, CONTRACTUAL
OBLIGATIONS, ACTS, OR OMISSIONS OF THE PURCHASER THAT OCCUR IN CONNECTION WITH
THE OWNERSHIP OR OPERATION OF THE PROPERTY DURING THE PERIOD IN WHICH THE
PURCHASER OWNS THE PROPERTY AFTER THE CLOSING. THE PROVISIONS OF THIS
SECTION 12.1 SHALL SURVIVE THE CLOSING.


 


12.2.                        BROKERS.    EACH OF THE PARTIES HERETO REPRESENTS
TO THE OTHER PARTIES THAT IT DEALT WITH NO BROKER, FINDER OR LIKE AGENT IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY SHALL INDEMNIFY AND HOLD HARMLESS THE OTHER PARTY AND ITS RESPECTIVE LEGAL
REPRESENTATIVES, HEIRS, SUCCESSORS AND ASSIGNS FROM AND AGAINST ANY LOSS,
LIABILITY OR EXPENSE, INCLUDING REASONABLE ATTORNEYS’ FEES, CHARGES AND
DISBURSEMENTS ARISING OUT OF ANY CLAIM OR CLAIMS FOR COMMISSIONS OR OTHER
COMPENSATION FOR BRINGING ABOUT THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY MADE BY ANY OTHER BROKER, FINDER OR LIKE AGENT, IF SUCH CLAIM OR CLAIMS
ARE BASED IN WHOLE OR IN PART ON DEALINGS WITH THE INDEMNIFYING PARTY. THE
PROVISIONS OF THIS SECTION 12.2 SHALL SURVIVE THE CLOSING.


 


12.3.                        PUBLICITY.    THE PARTIES AGREE THAT, EXCEPT AS
OTHERWISE REQUIRED BY LAW AND EXCEPT FOR THE EXERCISE OF ANY REMEDY HEREUNDER,
NO PARTY SHALL, WITH RESPECT TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY, CONTACT OR CONDUCT NEGOTIATIONS WITH PUBLIC OFFICIALS, MAKE ANY PUBLIC
PRONOUNCEMENTS, ISSUE PRESS RELEASES OR OTHERWISE FURNISH INFORMATION REGARDING
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED TO ANY THIRD PARTY WITHOUT THE
CONSENT OF THE OTHER PARTY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED.


 


12.4.                        NOTICES.    (A)  ANY AND ALL NOTICES, DEMANDS,
CONSENTS, APPROVALS, OFFERS, ELECTIONS AND OTHER COMMUNICATIONS REQUIRED OR
PERMITTED UNDER THIS AGREEMENT SHALL BE DEEMED ADEQUATELY GIVEN IF IN WRITING
AND THE SAME SHALL BE DELIVERED EITHER IN HAND, BY TELECOPIER WITH CONFIRMED
RECEIPT, OR BY MAIL OR FEDERAL EXPRESS OR SIMILAR EXPEDITED COMMERCIAL CARRIER,
ADDRESSED TO THE RECIPIENT OF THE NOTICE, POSTPAID AND REGISTERED OR CERTIFIED
WITH RETURN RECEIPT REQUESTED (IF BY MAIL), OR WITH ALL FREIGHT CHARGES PREPAID
(IF BY FEDERAL EXPRESS OR SIMILAR CARRIER).


 


(B)                                 ALL NOTICES REQUIRED OR PERMITTED TO BE SENT
HEREUNDER SHALL BE DEEMED TO HAVE BEEN GIVEN FOR ALL PURPOSES OF THIS AGREEMENT
UPON THE DATE OF ACKNOWLEDGED RECEIPT, IN THE CASE OF A NOTICE BY TELECOPIER,
AND, IN ALL OTHER CASES, UPON THE DATE

 

19

--------------------------------------------------------------------------------



 


OF RECEIPT OR REFUSAL, EXCEPT THAT WHENEVER UNDER THIS AGREEMENT A NOTICE IS
EITHER RECEIVED ON A DAY WHICH IS NOT A BUSINESS DAY OR IS REQUIRED TO BE
DELIVERED ON OR BEFORE A SPECIFIC DAY WHICH IS NOT A BUSINESS DAY, THE DAY OF
RECEIPT OR REQUIRED DELIVERY SHALL AUTOMATICALLY BE EXTENDED TO THE NEXT
BUSINESS DAY.


 


(C)                                  ALL SUCH NOTICES SHALL BE ADDRESSED,


 

if to the Seller, to:

 

Hub Northeast Medical Arts Center LLC

c/o HRPT Properties Trust
400 Centre Street
Newton, Massachusetts  02458
Attn:  Mr. John C. Popeo
[Telecopier No. (617) 928-1305]

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue, 34th Floor
Los Angeles, California 90071
Attn:  Meryl K. Chae, Esq.
[Telecopier No. (213) 621-5035]

 

if to the Purchaser, to:

 

Senior Housing Properties Trust
400 Centre Street
Newton, Massachusetts 02458
Attn:  Mr. David J. Hegarty
[Telecopier No. (617) 796-8349]

 

with a copy to:

 

Sullivan & Worcester LLP
One Post Office Square
Boston, Massachusetts  02109
Attn:  Nancy S. Grodberg, Esq.
[Telecopier No. (617) 338-2880]

 


(D)                                 BY NOTICE GIVEN AS HEREIN PROVIDED, THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSOR AND ASSIGNS SHALL HAVE THE RIGHT
FROM TIME TO TIME AND AT ANY TIME DURING THE TERM OF THIS AGREEMENT TO CHANGE
THEIR RESPECTIVE ADDRESSES EFFECTIVE UPON RECEIPT BY THE OTHER PARTIES OF SUCH
NOTICE AND EACH SHALL HAVE THE RIGHT TO SPECIFY AS ITS ADDRESS ANY OTHER ADDRESS
WITHIN THE UNITED STATES OF AMERICA.

 

20

--------------------------------------------------------------------------------



 


12.5.                        WAIVERS, ETC.    SUBJECT TO THE TERMS OF THE LAST
PARAGRAPH OF SECTION 6, ANY WAIVER OF ANY TERM OR CONDITION OF THIS AGREEMENT,
OR OF THE BREACH OF ANY COVENANT, REPRESENTATION OR WARRANTY CONTAINED HEREIN,
IN ANY ONE INSTANCE, SHALL NOT OPERATE AS OR BE DEEMED TO BE OR CONSTRUED AS A
FURTHER OR CONTINUING WAIVER OF ANY OTHER BREACH OF SUCH TERM, CONDITION,
COVENANT, REPRESENTATION OR WARRANTY OR ANY OTHER TERM, CONDITION, COVENANT,
REPRESENTATION OR WARRANTY, NOR SHALL ANY FAILURE AT ANY TIME OR TIMES TO
ENFORCE OR REQUIRE PERFORMANCE OF ANY PROVISION HEREOF OPERATE AS A WAIVER OF OR
AFFECT IN ANY MANNER SUCH PARTY’S RIGHT AT A LATER TIME TO ENFORCE OR REQUIRE
PERFORMANCE OF SUCH PROVISION OR ANY OTHER PROVISION HEREOF. THIS AGREEMENT MAY
NOT BE AMENDED, NOR SHALL ANY WAIVER, CHANGE, MODIFICATION, CONSENT OR DISCHARGE
BE EFFECTED, EXCEPT BY AN INSTRUMENT IN WRITING EXECUTED BY OR ON BEHALF OF THE
PARTY AGAINST WHOM ENFORCEMENT OF ANY AMENDMENT, WAIVER, CHANGE, MODIFICATION,
CONSENT OR DISCHARGE IS SOUGHT.


 


12.6.                        ASSIGNMENT; SUCCESSORS AND ASSIGNS.    SUBJECT TO
SECTION 12.15, THIS AGREEMENT AND ALL RIGHTS AND OBLIGATIONS HEREUNDER SHALL NOT
BE ASSIGNABLE, DIRECTLY OR INDIRECTLY, BY ANY PARTY WITHOUT THE WRITTEN CONSENT
OF THE OTHER, EXCEPT THAT THE PURCHASER MAY ASSIGN THIS AGREEMENT TO ANY ENTITY
WHOLLY OWNED, DIRECTLY OR INDIRECTLY, BY THE PURCHASER; PROVIDED, HOWEVER, THAT,
IN THE EVENT THIS AGREEMENT SHALL BE ASSIGNED TO ANY ONE OR MORE ENTITIES WHOLLY
OWNED, DIRECTLY OR INDIRECTLY, BY THE PURCHASER, THE PURCHASER NAMED HEREIN
SHALL REMAIN LIABLE FOR THE OBLIGATIONS OF THE “PURCHASER” HEREUNDER. THIS
AGREEMENT SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE PARTIES
HERETO AND THEIR RESPECTIVE LEGAL REPRESENTATIVES, SUCCESSORS AND PERMITTED
ASSIGNS. THIS AGREEMENT IS NOT INTENDED AND SHALL NOT BE CONSTRUED TO CREATE ANY
RIGHTS IN OR TO BE ENFORCEABLE IN ANY PART BY ANY OTHER PERSONS.


 


12.7.                        SEVERABILITY.    IF ANY PROVISION OF THIS AGREEMENT
SHALL BE HELD OR DEEMED TO BE, OR SHALL IN FACT BE, INVALID, INOPERATIVE OR
UNENFORCEABLE AS APPLIED TO ANY PARTICULAR CASE IN ANY JURISDICTION OR
JURISDICTIONS, OR IN ALL JURISDICTIONS OR IN ALL CASES, BECAUSE OF THE CONFLICT
OF ANY PROVISION WITH ANY CONSTITUTION OR STATUTE OR RULE OF PUBLIC POLICY OR
FOR ANY OTHER REASON, SUCH CIRCUMSTANCE SHALL NOT HAVE THE EFFECT OF RENDERING
THE PROVISION OR PROVISIONS IN QUESTION INVALID, INOPERATIVE OR UNENFORCEABLE IN
ANY OTHER JURISDICTION OR IN ANY OTHER CASE OR CIRCUMSTANCE OR OF RENDERING ANY
OTHER PROVISION OR PROVISIONS HEREIN CONTAINED INVALID, INOPERATIVE OR
UNENFORCEABLE TO THE EXTENT THAT SUCH OTHER PROVISIONS ARE NOT

 

21

--------------------------------------------------------------------------------



 


THEMSELVES ACTUALLY IN CONFLICT WITH SUCH CONSTITUTION, STATUTE OR RULE OF
PUBLIC POLICY, BUT THIS AGREEMENT SHALL BE REFORMED AND CONSTRUED IN ANY SUCH
JURISDICTION OR CASE AS IF SUCH INVALID, INOPERATIVE OR UNENFORCEABLE PROVISION
HAD NEVER BEEN CONTAINED HEREIN AND SUCH PROVISION REFORMED SO THAT IT WOULD BE
VALID, OPERATIVE AND ENFORCEABLE TO THE MAXIMUM EXTENT PERMITTED IN SUCH
JURISDICTION OR IN SUCH CASE.


 


12.8.        COUNTERPARTS, ETC.    THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT. THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT OF THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SHALL SUPERSEDE AND TAKE THE PLACE OF ANY OTHER
INSTRUMENTS PURPORTING TO BE AN AGREEMENT OF THE PARTIES HERETO RELATING TO THE
SUBJECT MATTER HEREOF.


 


12.9.        PERFORMANCE ON BUSINESS DAYS.    IN THE EVENT THE DATE ON WHICH
PERFORMANCE OR PAYMENT OF ANY OBLIGATION OF A PARTY REQUIRED HEREUNDER IS OTHER
THAN A BUSINESS DAY, THE TIME FOR PAYMENT OR PERFORMANCE SHALL AUTOMATICALLY BE
EXTENDED TO THE FIRST BUSINESS DAY FOLLOWING SUCH DATE.


 


12.10.      ATTORNEYS’ FEES.    IF ANY LAWSUIT OR ARBITRATION OR OTHER LEGAL
PROCEEDING ARISES IN CONNECTION WITH THE INTERPRETATION OR ENFORCEMENT OF THIS
AGREEMENT, THE PREVAILING PARTY THEREIN SHALL BE ENTITLED TO RECEIVE FROM THE
OTHER PARTY THE PREVAILING PARTY’S COSTS AND EXPENSES, INCLUDING REASONABLE
ATTORNEYS’ FEES INCURRED IN CONNECTION THEREWITH, IN PREPARATION THEREFOR AND ON
APPEAL THEREFROM, WHICH AMOUNTS SHALL BE INCLUDED IN ANY JUDGMENT THEREIN.


 


12.11.      SECTION AND OTHER HEADINGS.    THE HEADINGS CONTAINED IN THIS
AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND SHALL NOT IN ANY WAY AFFECT THE
MEANING OR INTERPRETATION OF THIS AGREEMENT.


 


12.12.      TIME OF ESSENCE.    TIME SHALL BE OF THE ESSENCE WITH RESPECT TO THE
PERFORMANCE OF EACH AND EVERY COVENANT AND OBLIGATION, AND THE GIVING OF ALL
NOTICES, UNDER THIS AGREEMENT.


 


12.13.      GOVERNING LAW.    THIS AGREEMENT SHALL BE INTERPRETED, CONSTRUED,
APPLIED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS.


 


12.14.      ARBITRATION.    ANY PARTY HERETO MAY ELECT TO SUBMIT ANY DISPUTE
HEREUNDER THAT HAS AN AMOUNT IN CONTROVERSY IN EXCESS OF $250,000 TO ARBITRATION
HEREUNDER. ANY SUCH

 

22

--------------------------------------------------------------------------------



 


ARBITRATION SHALL BE CONDUCTED IN BOSTON, MASSACHUSETTS IN ACCORDANCE WITH THE
COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION THEN
PERTAINING AND THE DECISION OF THE ARBITRATORS WITH RESPECT TO SUCH DISPUTE
SHALL BE BINDING, FINAL AND CONCLUSIVE ON THE PARTIES.


 

In the event any party hereto shall elect to submit any such dispute to
arbitration hereunder, the Seller and the Purchaser shall each appoint and pay
all fees of a fit and impartial person as arbitrator with at least ten
(10) years’ recent professional experience in the general subject matter of the
dispute. Notice of such appointment shall be sent in writing by each party to
the other, and the arbitrators so appointed, in the event of their failure to
agree within thirty (30) days after the appointment of the second arbitrator
upon the matter so submitted, shall appoint a third arbitrator. If either the
Seller or the Purchaser shall fail to appoint an arbitrator, as aforesaid, for a
period of ten (10) days after written notice from the other party to make such
appointment, then the arbitrator appointed by the party having made such
appointment shall appoint a second arbitrator and the two (2) so appointed
shall, in the event of their failure to agree upon any decision within thirty
(30) days thereafter, appoint a third arbitrator. If such arbitrators fail to
agree upon a third arbitrator within forty five (45) days after the appointment
of the second arbitrator, then such third arbitrator shall be appointed by the
American Arbitration Association from its qualified panel of arbitrators, and
shall be a person having at least ten (10) years’ recent professional experience
as to the subject matter in question. The fees of the third arbitrator and the
expenses incident to the proceedings shall be borne equally between the Seller
and the Purchaser, unless the arbitrators decide otherwise. The fees of
respective counsel engaged by the parties, and the fees of expert witnesses and
other witnesses called for by the parties, shall be paid by the respective party
engaging such counsel or calling or engaging such witnesses.

 

The decision of the arbitrators shall be rendered within thirty (30) days after
appointment of the third arbitrator. Such decision shall be in writing and in
duplicate, one counterpart thereof to be delivered to the Seller and one to the
Purchaser. A judgment of a court of competent jurisdiction may be entered upon
the award of the arbitrators in accordance with the rules and statutes
applicable thereto then obtaining.

 


12.15.      LIKE KIND EXCHANGE.    AT EITHER PARTY’S REQUEST, THE NON-REQUESTING
PARTY WILL TAKE ALL ACTIONS REASONABLY REQUESTED

 

23

--------------------------------------------------------------------------------



 


BY THE REQUESTING PARTY IN ORDER TO EFFECTUATE ALL OR ANY PART OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AS A FORWARD OR REVERSE LIKE-KIND
EXCHANGE FOR THE BENEFIT OF THE REQUESTING PARTY IN ACCORDANCE WITH SECTION 1031
OF THE INTERNAL REVENUE CODE AND, IN THE CASE OF A REVERSE EXCHANGE, REV. PROC.
2000-37, INCLUDING EXECUTING AN INSTRUMENT ACKNOWLEDGING AND CONSENTING TO ANY
ASSIGNMENT BY THE REQUESTING PARTY OF ITS RIGHTS HEREUNDER TO A QUALIFIED
INTERMEDIARY OR AN EXCHANGE ACCOMMODATION TITLEHOLDER. IN FURTHERANCE OF THE
FOREGOING AND NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO THE
CONTRARY, THE REQUESTING PARTY MAY ASSIGN ITS RIGHTS UNDER THIS AGREEMENT TO A
“QUALIFIED INTERMEDIARY” OR AN “EXCHANGE ACCOMMODATION TITLEHOLDER” IN ORDER TO
FACILITATE, AT NO COST OR EXPENSE TO THE OTHER, A FORWARD OR REVERSE LIKE-KIND
EXCHANGE UNDER SECTION 1031 OF THE INTERNAL REVENUE CODE; PROVIDED, HOWEVER,
THAT SUCH ASSIGNMENT WILL NOT RELIEVE THE REQUESTING PARTY OF ANY OF ITS
OBLIGATIONS HEREUNDER. THE NON-REQUESTING PARTY WILL ALSO AGREE TO ISSUE ALL
CLOSING DOCUMENTS, INCLUDING THE DEED, TO THE APPLICABLE QUALIFIED INTERMEDIARY
OR EXCHANGE ACCOMMODATION TITLEHOLDER IF SO DIRECTED BY THE REQUESTING PARTY
PRIOR TO CLOSING. NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL THE
NON-REQUESTING PARTY INCUR OR BE SUBJECT TO ANY LIABILITY THAT IS NOT OTHERWISE
PROVIDED FOR IN THIS AGREEMENT.


 


12.16.      RECORDING.    THIS AGREEMENT MAY NOT BE RECORDED WITHOUT THE PRIOR
WRITTEN CONSENT OF BOTH PARTIES.


 


12.17.      LIMITATION OF LIABILITY OF SELLER.    ALL PERSONS DEALING WITH THE
SELLER, IN ANY WAY SHALL LOOK ONLY TO THE ASSETS OF THE SELLER FOR THE PAYMENT
OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.


 


12.18.      NON-LIABILITY OF TRUSTEES OF PURCHASER.    THE DECLARATION OF TRUST
OF SENIOR HOUSING PROPERTIES TRUST, A COPY OF WHICH IS DULY FILED WITH THE
DEPARTMENT OF ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND, PROVIDES THAT
THE NAME “SENIOR HOUSING PROPERTIES TRUST” REFERS TO THE TRUSTEES UNDER SUCH
DECLARATION OF TRUST COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR
PERSONALLY, AND THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF
SENIOR HOUSING PROPERTIES TRUST SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY
OR SEVERALLY, FOR ANY OBLIGATION OR, OR CLAIM AGAINST, SENIOR HOUSING PROPERTIES
TRUST. ALL PERSONS DEALING WITH THE PURCHASER, IN ANY WAY SHALL LOOK ONLY TO THE
ASSETS OF THE PURCHASER FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY
OBLIGATION.

 

24

--------------------------------------------------------------------------------



 


12.19.      WAIVER AND FURTHER ASSURANCES.    THE PURCHASER HEREBY ACKNOWLEDGES
THAT IT IS A SOPHISTICATED PURCHASER OF REAL PROPERTIES AND THAT IT IS AWARE OF
ALL DISCLOSURES THE SELLER IS OR MAY BE REQUIRED TO PROVIDE TO THE PURCHASER IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY PURSUANT TO ANY LAW,
RULE OR REGULATION (INCLUDING THOSE OF MASSACHUSETTS AND THOSE OF THE STATE IN
WHICH THE PROPERTY IS LOCATED). THE PURCHASER HEREBY ACKNOWLEDGES THAT, PRIOR TO
THE EXECUTION OF THIS AGREEMENT, THE PURCHASER HAS HAD ACCESS TO ALL INFORMATION
NECESSARY TO ACQUIRE THE PROPERTY AND THE PURCHASER ACKNOWLEDGES THAT THE SELLER
HAS FULLY AND COMPLETELY FULFILLED ANY AND ALL DISCLOSURE OBLIGATIONS WITH
RESPECT THERETO. THE PURCHASER HEREBY FULLY AND COMPLETELY DISCHARGES THE SELLER
FROM ANY FURTHER DISCLOSURE OBLIGATIONS WHATSOEVER RELATING TO THE PROPERTY. IN
ADDITION TO THE ACTIONS RECITED HEREIN AND CONTEMPLATED TO BE PERFORMED,
EXECUTED, AND/OR DELIVERED BY THE SELLER AND THE PURCHASER, THE SELLER AND THE
PURCHASER AGREE TO PERFORM, EXECUTE AND/OR DELIVER OR CAUSE TO BE PERFORMED,
EXECUTED AND/OR DELIVERED AT THE CLOSING OR AFTER THE CLOSING ANY AND ALL SUCH
FURTHER ACTS, INSTRUMENTS, DEEDS AND ASSURANCES AS MAY BE REASONABLY REQUIRED TO
ESTABLISH, CONFIRM OR OTHERWISE EVIDENCE THE SELLER’S SATISFACTION OF ANY
DISCLOSURE OBLIGATIONS OR TO OTHERWISE CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY.


 

[Signature page follows.]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as a
sealed instrument as of the date first above written.

 

 

 

SELLER:

 

 

 

 

 

HUB NORTHEAST MEDICAL ARTS CENTER LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ John C. Popeo

 

 

 

John C. Popeo

 

 

 

Treasurer

 

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

SENIOR HOUSING PROPERTIES TRUST, a
Maryland real estate investment trust

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

David J. Hegarty

 

 

 

President

 

26

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Land

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Rent Roll

 

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Form of Deed

 

Certain Schedules to this agreement have been omitted. The Company agrees to
furnish supplementally copies of any of the omitted Schedules to the Securities
and Exchange Commission upon request.

 

--------------------------------------------------------------------------------